 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurns Motor Freight, Inc. and Chauffeurs, Teamstersand Helpers Local Union No. 175, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America. Case9-CA- 1 2901November 6, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 20, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, BurnsMotor Freight, Inc., Rupert, West Virginia, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Add the following as paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.We find it unnecessary to rely on Respondent's refusal to bargain in therepresentation proceeding to establish its union animus in discharging em-ployee Martin.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In light of Hickmortt Foods, Inc., 242 NLRB 1357 (1979). we find that thenarrow cease-and-desist language, "in any like or related manner," is ade-quate to remedy the violation herein. Accordingly, we shall modify the rec-ommended Order and notice.APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the Act by illegallydischarging an employee and by otherwise unlawfullycoercing our employees in their right to engage inunion or concerted activities, has ordered us to postthis notice and we intend to abide by the following:WE WILL NOT interrogate our employees con-cerning their union activities.WE WIll. NI invite individual grievances bythe employees in order to discourage their unionactivities.WE WILL NOT tell our employees we will resortto extreme measures to frustrate their attempt tobargain collectively with us.WE WILL NOT promise to satisfy individualcomplaints of employees in order to curtail theirunion activities.WE wlll NOr threaten to discontinue our busi-ness in order to discourage union activities.WE WILL NOT solicit our employees to sign let-ters of resignation from their union.WE Wll. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization;to join Chauffeurs, Teamsters and Helpers LocalUnion No. 175, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherlabor organization, to bargain collectivelythrough representatives of their own choosing;and to engage in other concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any andall such activities.WE WIlI- offer William Martin immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or otherrights and privileges previously enjoyed.WE WI.L make William Martin whole for anyloss of pay he may have suffered as a result of thediscrimination against him, with interest.BURNS MOTOR FREI(;II, IN(C.DECISIONSrA rEMrNISN OF 1 I1 CASFTHOMAS A. RI((i, Administrative Law Judge: A hearingin this proceeding was held before me at Lewisburg, West246 NLRB No. 59368 BURNS MOIOR FREIGHI IN('.Virginia. on April 5 and June 6, 1979, on complaint of theGeneral Counsel against Burns Motor Freight, Inc., hereincalled Respondent or the Company. The complaint issuedon October 18, 1978, upon a charge filed on August 28.1978, by Chauffeurs. Teamsters and Helpers Local UnionNo. 175. affiliated with the International Brotherhood ofTeamsters. Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 175 or the Union. The issuespresented are whether Respondent discharged a prounionactivist, in violation of Section 8(a 3) of the National La-bor Relations Act, as amended. and whether managementrepresentatives engaged in various acts in violation of Sec-tion 8(a)( ). Briefs were filed by both parties.Upon the entire record and from m! observation of thewitnesses. I make the following:FIN)IN(oS Oi IFA( I1. 111i IUSlNISS ()1 RFSP)NI)l \IBurns Motor Frieght, Inc.. a West Virginia corporation.is engaged in the interstate transportation of freight bytruck from two West Virginia locations. During the 12months before issuance of the complaint, a representativeperiod, it received revenues in excess of $50,000 from suchinterstate transportation of freight from points within theState of West Virginia to places outside the State. I findthat Respondent is an employer engaged in commercewithin the meaning of the Act.II. l1W I.ABOR OR(iANIZAIION INVOIVE)I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.Itl. TIW UNFAIR LABOR PRA(ri(lESA. The Case i BriefThe principal question of this case, the important sub-stantive issue to be decided, is whether Respondent dis-charged a truckdriver named William Martin because of hisactivities in helping establish the Union as bargaining agentwhere he worked. He urged Local 175 to his fellow work-men on or about August I and arranged, through DougChurch, Local 175 representative, to distribute and solicitsignatures on authorization cards. By August 3, he had ob-tained a substantial number of signed cards and gave themto Church. On August 10, with these signed cards, Local175 filed a petition for an election with the Board's Re-gional Office in Cincinnati (Case 9 RC 12581). As usual,the Company was informed of the filing of this petition.The employees attended a union meeting on August 13. OnAugust 15, the vice president of the Company personallyinterviewed and questioned virtually every one of the ap-proximately 16 drivers in the bargaining unit, and 3 dayslater, on August 18, he discharged Martin. Did Respondentviolate Section 8(a)(3) of the Act by doing this?It is an inquiry into motivation, an inference case, so tospeak. Respondent asserts it had just cause for dismissal.but it is very difficult to figure out, on the transcript record,just why, it is saying, it fired him; indeed, its witnesseswould not even admit intelligibly that they discharged Mar-tin at all. 'I'he evidence said to prove the antiunion animusalleged in the complaint speaks of collateral hut relatedconduct of management agents, much of it listed in thecomplaint as independent violations of Section 8(a)(1) of'the statute. When Larry Burns, himself an admitted super-visor, and brother of Fred Burns, Jr., the owner of the busi-ness, fired Martin on August 18 albeit using the euphe-mism "suspended"-he did not say the reason was hisprounion activities. Does the collateral evidence of strongopposition to the Union in management. even to the pointof committing clear unfair labor practices. suffice to supportthe inference that in the discharge of Martin. too. Respon-dent was implementing its antiunion resolve'?Proof of the prohibited motive can be seen in what anemployer does after, as well as before, a discharge. lHere,the fact that Respondent was opposed to union activity inan3 form has been established beyond question. After Mar-tin was discharged. the representation case continued on itscourse. On September 6 a Board hearing was held on therepresentation petition: a Decision and Direction of Elec-tion was issued on September 22: the election took place onOctober 27: the Union won, and it was certified as exclusivebargaining agent of the truckdrivers. But Respondent nev-ertheless refused to bargain with it, as the statute com-mands. A refusal-to-bargain charge was filed in DIecember.a complaint alleging violation of Section 8(a)(5) issued onJanuary 26. 1979. and a Motion for Summary Judgmentwas made by the General Counsel. After issuance of anOrder To Show Cause, the Board issued, on June .1979.its Decision and Order finding that Respondent had liter-ally refused to bargain a direct unfair labor practice. 242NLRB 712. Thus, that Respondent was fundamentally op-posed to collective bargaining through the Union the endobject sought by Martin in his personal activities before hewas discharged could not be clearer. This fact is, ofcourse, a basic prop for the requested inference that man-agement's real motivation in getting rid of Martin was tocut into the prounion activities of all the employees. An-other way of putting it would be that the record presentspretty much a prinmafacie case in support of' the complaint,and that perhaps the burden shifts to Respondent. Has itcome forth with convincing proof of lawful purpose?B. The 8(a)(l) iolationsBetween August 10, the day the election petition wasfiled, and August 15, two things happened. The Companyreceived notice of the petition from the Board, and the em-ployees held a meeting with Union Representative Churchat the Clintonville firehouse, not far from the office of TomKimberlin, the Company's dispatcher. On August 15 FredBurns came from his office in Martinsville. 60 miles away,to the Rupert location, where the dispatcher is in chargeand where the truckdrivers have their operating station. Tomake his visit to Rupert seem innocuous, Burns said hegoes there once a month, maybe more often. But some ofthe drivers then on the job said they had never seen himbefore. In that office, somtimes speaking with only oneman, sometimes with two or three at a time, Burns dis-cussed the matter of the Union with just about every one ofthe drivers.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNine employees testified about these interviews --eightdrivers and a maintenance man who, it appears, is stationedat the dispatching location. Their consistent story is thatthey were called to the office because Burns wanted to talkto them. The drivers received the call from Kimberlin, thedispatcher, on their CB radios while they were on the road;this is the way the dispatcher regularly orders them fromone delivery assignment to another. Three drivers Martin,Holland, and Prather were kept in the office for this talkfor over 2 hours: Fitzwater, sitting alone, was kept for be-tween I and 2 hours; others some alone and some intwos-were kept for shorter periods, as little as 15 minutesin some instances. As will appear, the thrust of the talkingwas Burns passing the message to his men that he was notgoing to stand for a union in his Company.That Burns repeatedly violated Section 8(a)( I) of theAct interrogations, threats, and promises of benefits isclear. But because Burns' credibility goes to the heart of hisdecision to discharge Martin 3 days later, his attempt toexplain away what he did on August 15 deserves first con-sideration. Aware, for the least, that interrogation of em-ployees concerning their union activities at such a crucialmoment is absolutely prohibited, he tried to create the im-pression it was the employees who desired to talk to him,not he who wanted to question them. "I went to the Rupertoffice and was available for any employee that wanted tocome in and sit down and talk with me .... Q. Did yousummon any of them into the office? A. No, sir. I just let itbe known that I was there, available for them to talk to meif they so desired." Burns then expanded upon this by say-ing the employees asked him "certain information aboutour fringe benefits .... I had some employees to come outand ask me what I would do for them, and I explained tothem I could not make any changes or promises during thecampaign."No less than 10 employees in a unit of 16 or 17-wereidentified on the record as being in that office that I daytalking with the owner. If Burns is to be believed, it meansthat within a week or two of signing union cards, 5 daysafter filing a Board petition to establish the Union as theircollective-bargaining agent vis-a-vis their employer, andonly 2 days after going to a regular union meeting, eachand every one of these men abandoned the idea of jointaction and turned to the Employer for individual arrange-ments. Burns even said that the men asked him for im-proved benefits, but that he said he could do nothing thenfor them because of the pending union campaign. His storyalso means that every one of the nine employee witnesseslied about being called away from work because the bosswanted them there. I am unable to believe such an incredi-ble story. There are also other reasons, but on this record Ifind Burns a completely discredited witness. And this goesnot only to his asserted reason for discharging Martin, butalso to his denial of making any promises to, interrogationsof, or threats to the employees he called to his office thatday. Wherever he is contradicted by other witnesses on thisrecord, I reject Burns' testimony.The testimony of the employees about their conversa-tions with Burns is consistent; there is no need to restatehere every jot and tittle. From the testimony of Holland,who said he never saw Burns before:He said he was there about the Union. He had re-ceived a letter from the Union; that he wanted to talkto us about it. He said he was against it. He didn'tthink that we need a Union--a third party; that wecould resolve our problems among ourselves. Hethought we were man enough to do that without athird party interfering. If we had any complaints wecould call him or come and talk to him about it.... Hesaid he had $20.000 to pay in fees to fight it. Then heasked me why I wanted to join the Teamsters Unionand I told him because of the benefits, the insuranceand retirement and a wage increase which I felt wasbetter than what he was offering ....John oth, who also had never met Burns, testified:Hie explained to us the company policy on insurance.the benefits of the company and he also said that hefelt that the business was a famil5 business and that hedidn't see no need for an outsider, a third party tocome in and tell him how to run his business .. .[H]esaid that if there was any gripes or complaints to callhim and he would try to get them.Persinger stated:Mr. Burns discussed benefits and asked me if I had anyproblems.... I told him yes, I did and we discussedtwo or three gripes 5ou know.... [A]s far as the insur-ance he said that he felt that he could correct the wait-ing period and the matter of Mr. Kimberlin.... Wediscussed the rate of pay and he explained to me howhe arrived at a figure for paying .... Mr. Burnspointed out that he didn't feel that a third party wasnecessary and he did say that a shutdown could, Idon't know if he phrased it could kill them or hurtthem, hurt them very badly. Something like that.From the testimony of Ma-x Osborne.He just wanted to know what our gripes and com-plaints were. ... We just talked about the profit shar-ing plan there and that he couldn't promise to pay anywaiting time at that time.Richard Giles testified:He said he didn't think we needed a third party tosettle our differences. He asked what our main prob-lems were. The rest of it was about the insurance andthe profit sharing.... He told us he had $20,000 to geta lawyer to fight the union.... [H]e asked us what ourmain problems were.... He said that West Vacowould try to get a portable dump-in and hopefully thatwould help.Filzwaier stated:[H]e asked us what our main problem was.... He saidthat he'd hired a lawyer that cost him in the neighbor-hood of $20,000 to fight the union, to keep them fromcoming in.... Fred [an error in the transcript, thewitness meant William Martin] told him if he'd spentthe money in form of a pay raise, to improve the wait-ing time and stuff that there probably never wouldhave been a union brought in.... Fred Martin toldFred, Jr. [meaning Fred Burns, Jr.], that it looked likewe were wasting his time and he was wasting ours.370 BURNS MOTOR FREIGHT. INC.And finally, from the testimony of Martin, the driver.who was with two other men and who was discharged 3days later:Well, to start the meeting off Mr. Burns said that heunderstood that we had some gripes and that he wasdown there: he wanted to hear about them. And Mr.Holland spoke up and he said, well --I never think ofthat word-benefits.... And I proceeded at this pointto explain about the insurance policy and some of theother gripes the drivers had. The main thing with theinsurance policy was that we had to wait 6 monthswork fobr Burns for six months before we could get anyinsurance. And I explained to Mr. Burns that peoplewith a wife and kids couldn't afford to work for sixmonths and not have any insurance policy. And onthis matter he promised that he would talk to the insur-ance people and see if he couldn't get this waiting timecut down a little bit.... Mr. Burns at this time told usthat he understood we were trying to organize theUnion and that he was going to fight it any way hecould, and that he had consulted an outfit in Roanoke.Virginia to represent him and he didn't think weneeded three people. That we certainly two peoplecould work out our problems a lot better than threepeople. And he had spoken to these people in Roa-noke, and they were willing to represent him for some$20.000 .... I told him that he would be better tospend his $20,p00 and put it into the job and to makeimprovements in the job and he wouldn't need theunion in the first place.... He said it seemed like Iknew more about this than most of the rest of the peo-ple. At that point I told him I have been in the Unionfor a number of years and I had read the Union con-tract, and had also read the insurance polic.. ..[Alf-ter the meeting was over Mr. Burns and I talked out-side and Mr. Burns ...asked me if I thought that hewas wasting his time to come down there and talk tothe drivers. And I told him ...I thought it was goodhuman relationship, but as far as stopping the strike, Ithought he was about a week too late.Following all these witnesses, Burns denied in conclu-sionary terms that he ever asked how employees they wouldvote, that he ever asked why they had joined the Union.that he ever solicited any grievances or promised any bene-fits, or that he said he had hired a $20,000 lawyer. I do notcredit his denials against the testimony of the employees.Accordingly, I find that, by questioning employees as towhy they wished to join a union, by inviting them to statetheir economic demands individually to him, by promisingto satisfy their grievances, and by threatening to resort toevery possible means to defeat the union campaign, Re-spondent, through Fred Burns, violated Section 8(a)(1) ofthe Act.There is also testimony that a joint participant with FredBurns in the program to defeat the prounion campaignamong the employees was Tom Kimberlin. the dispatcherand sole representative of management at the Rupert office.He, too, according to the drivers, said things to individualemployees which constituted violations of Section 8(aX 1) ofthe Act. He did more, according to some of the witnesses.He encouraged some employees to sign letters revokingtheir union authorization cards. This happened after Mar-tin was discharged and while the representation petitionwas being processed by the Board, but before the electionheld on October 27. In that proceeding Respondent dis-puted the Union's assertion that Kimberlin is a supervisorwithin the meaning of the Act, and an agent of the Com-pany: it therefore challenged his ballot. But on investiga-tion the Regional Director ruled otherwise. At the hearingin this proceeding Respondent again takes issue with theallegation that Kimberlin's conduct is chargeable to man-agement: it repeats the contention he is not a supervisor.I find, on this total record, that Kimberlin was and is asupervisor. All the drivers receive their work orders fromthe dispatcher-which runs to make and where to go. tie isin constant contact with them all day ia their CB radios.Their earnings are directly related to which particular deliv-eries they make, and Kimberlin along makes these deci-sions. His authority therefore bears a direct relationship tothe employees' take-home pay. More important. the drivershave no contact with any other representative of manage-ment at all. If Kimberlin is not their supervisor. it meansthey virtually operate independently, an impossible situ-ation. Kimberlin is salaried, while the drivers are not. liemaintains all the company records at this location: he postsall the company notices. Fitzwater said he believed Kim-berlin has authority to discharge. He testified that in early1978 Kimberlin discharged him for having been in an acci-dent, although saying it was on orders from Fred Burns.Fitzwater was suspended for 60 days, and he added thatwhen he telephoned Fred Burns to try to get his job hack.Burns said Fitzwater would "have to get in touch withTomcat [a nickname for Kimberlin]."The testimony of Fred Burns that he and his brotherLarry directly' supervise these drivers from their office 60miles away is totally unconvincing. Larry Burns is in chargeof maintenance, work that is done at Marlington, notRupert. Fred Burns said he does the actual supervising atRupert by telephone, or by radio contact with Kimberlin.Asked how often he goes to Rupert. Burns kept shifting: "Iwould say that there's not a month goes by that I'm notthere, and sometimes as much as two or three times amonth." Later: "I have two other brothers that go down.... One of us tries to be there at least once or twice aweek." There is a significant difference between day-to-daypresence to supervise 16 or 17 employees and "trying" to bethere once a week or so. This sort of testimony must beevaluated in the light of the work Kimberlin in fact does allday long in directing the work of the drivers: it must also beappraised together with the testimony of one employee af-ter another that they rarely, if ever, even see any of theBurns brothers at all. Where Burns said he is in touch withthe Rupert location "12 to 20" times a day, Kimberlin gen-eralized it as "2 to 8" times a day. Asked, on cross-examina-tion, if he was "sort of in charge" in Rupert, Kimberlinanswered "in a round about way."Toth testified that on or about August 29 Larry Burnswas at Crowley and talked to him in Kimberlin's office:"He said that, more or less about the meeting, you knowabout the Union and that he had a paper that was goingaround at that particular time that was asking the Union tosend our cards back that we had sent in for the Union thatthere was three men that had signed the paper. One was Ira371 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDPrather, Don Cale, and Jack Ennis had signed the papers atthat particular time and he asked me you know if' I wouldlike to sign the papers .... [H]e said he needed time todelay the Union before the hearing .... [T]he paper waslaying on the desk and I just happened to look down andread it." Toth recalled that the following statement ap-peared on the papers he saw on Kimberlin's desk: "Aftersome consideration we would like to withdraw our Unioncards from the Union." Toth continued that the next dayKimberlin asked him if he "wanted to sign the paper whichLarry had talked to [him] about two days before." Tothrefused to sign either time.Layton Osborne, also a driver, saw Fred Burns' stationwagon on the highway going in the opposite direction onSeptember 21, with its lights blinking. He blinked back.thinking it was an invitation to him, and crossed over totalk to Burns. Osborne testified that he asked Burns if hecould get more waiting time for the men and Burns an-swered that "he couldn't give us nothing because he was inthe process on the Union." Burns also said, according to thewitness, that "he didn't think the Union would be a goodthing to have, that he just couldn't go along with the thirdparty and he wouldn't go along with the third party." Burnsthen said, still according to Osborne, "[I]f I could getenough men to sign the papers that would drop the union."Osborne, too, added that the next day Kimberlin asked himif he "would sign the papers."Richard Giles also testified that during the last week ofAugust Kimberlin asked whether he "wanted to sign one ofthose letters .... [H]e just asked me if I wanted to sign oneof their letters. I heard from the other drivers what it was."Jiles said he did not actually look at what papers the dis-patcher had in his possession, but added that he knew itwas a request to express opposition to the Union. In thecontext of the overall picture of what several managementpeople were then doing, Giles had every reason to inferwhat he did infer as to Kimberlin's objective.James Manspike, another driver, testified that in Mar-lington late in September Fred Burns spoke to him: "[Hlejust talked about what he could do to get the Unionstopped .... He was looking for a man to talk to the rest ofthe guys.... To change their minds, you know, about theUnion." Manspike did not "volunteer," as he said.Fitzwater said he signed the letter for Kimberlin. Histestimony is that in the last week of August "Tomcat, hecame up and asked me if I would sign a card withdrawingmy application from the Union.... He said Fred, Jr., saidif the Union was brought in, he was going to lock the doorson the place." Fitzwater added that the next morning hedid sign a typed copy of a letter and that it read "somethingabout having the union application mailed back." The fol-lowing day, still according to Fitzwater, Kimberlin told himthat the return address was missing on his letter and that heshould fill it out properly. Fitzwater then did that. Fitz-water went on to add that about a week later the dispatchertold him that "Fred, Jr., offered us a dollar more on theload, cut the waiting time down to 40 minutes ...."Fred Burns, Jr., his brother Larry, and Kimberlin allthree denied having asked any employees to quit the Unionor to sign any kind of resignation document. They also de-nied any promises to improve employee benefits either di-rectly or indirectly. Considering their testimony in the lightof other aspects of the case, their demeanor. and the recordas a whole, I do not credit them. I find, as the employeestestified, that all three of them, on behalf of management,tried to persuade employees to sign resignation letters andto reject union representation, and that they coupled theirrequest with both promises of benefits and threats of repri-sals. By every one of those acts on the part of managementagents, Respondent violated Section 8(a)( ) of the Act.There are additional allegations of violations of Section8(a)(l) detailed in the complaint, and there is evidence inthe record tending to prove them. On a day before theBoard hearing in the representation case, September 5, theCompany called all the employees to an unprecedentedbreakfast meeting in a restaurant and announced a newrule about anyone caught speeding on the highways. OnSeptember 11 a labor consultant hired by the Companyconducted a similarly unprecedented meeting with all theemployees, where they were asked to state their views aboutmanagement and their opinion about conditions of employ-ment -essentially a programed technique again to drawfrom the drivers what their "gripes" might be. The impliedmessage that the Company would at least try to do some-thing to satisfy the employees was unmistakable.I think it would unduly delay this Decision and recom-mended Order to belabor these details, for if expresslyfound, these further unfair labor practices would be nomore than repetition of the unfair labor practices alreadyfound, with no change called for in the remedial order thatmust issue. The purposes of the Act--o bring about thecollective-bargaining process--will be better served if thecase, together with the outstanding final bargaining order inthe companion complaint case, were carried to completionwithout further delay.C. he Discharge of William MartinAs stated above, on August 15, Vice President Burnsquestioned Martin about his union activities in the presenceof two other drivers, inquired as to their grievances, prom-ised to look into some of them, and said he was determinedto put a stop to all union activities, only to have Martindefy him with the statement it was too late to talk the menout of their common resolve. Three days later, without aword of warning, he had the man fired. Burns' explanation,and that of his brother Larry of why and how they wentabout getting rid of Martin, fails at every step. Indeed, it isnot possible to reconcile their evasive statements with re-lated facts that are clear on this record.The story seems to be-at least judging from what wassaid at the hearing and what is contended in Respondent'slater brief-that Martin just deserved to be fired because hewas given two speeding tickets on the highway while driv-ing his truck for the Company. In direct conflict with theselater assertions, the testimony of both the Burns brothers isthat on August 18, before any one on behalf of manage-ment even spoke to Martin, neither of them knew it as afact that the driver had received two tickets. Fred Burnssent his brother to Rupert that day because, as he testified,he had heard "rumors" about two tickets: "I didn't haveanything official. All I had was rumors .... I didn't haveanything in black and white." Burns even said he "couldn'ttake action against a man on hearsay, which was just ru-372 BURNS MOTOR FREIGHT. INC.mors that other drivers were telling me." and therefore senthis brother to "investigate." This part is consistent withLarry Burns' version of why he went down to speak toMartin: "I went to Rupert and had him come into the officethat afternoon .... I went to Rupert after I'd been told therumor was going around that Mr. Martin was speeding....We [Larry Burns and Martin] discussed it a little bit furtherand I told him that when we got this written report fromthe Department of Motor Vehicles that we would have totake disciplinary action." Burns said the interview endedwith Martin saying he chose to quit.Martin's testimony is that Burns started by saying "hewas suspending me for a speeding ticket I'd got for doing 69miles an hour .... He told me that the insurance companywas pressing him to get rid of me and to suspend me. ... Hetold me that the insurance company, due to the number ofaccidents that he had had, that they were putting pressureon him to clean up his act; to get rid of certain drivers ...."Martin continued that his response was: "I told him at thattime I felt that he wasn't firing me for speeding; that he wasfiring me for my Union activity ... and that he left me noalternative and I felt it was my obligation to tell them thatI had no other alternative except to file a complaint withthe Labor Board. ... His answer was, 'You run your officeand I'll run mine.' ...And he said, 'I'm not firing you, I'msuspending you.' "As I look at the testimony of the two Burns brothers,they were saying they intended to take no action against theman at all that day. Why the Company, instead of goingdown to Rupert, did not check with the state motor vehiclebureau for a reliable report on the true facts, as is alwaysdone and as this Company has itself done in the past, noone explained. Martin's second ticket on July 26-was adouble ticket, for going 69 miles per hour and for pulling anillegal load. He said he handed the ticket to Kimberlin thesame day he received it. Two days later for sure, the Com-pany had that ticket in its hands, because it had to pay, anddid pay, for the second part of the offense. This was July28.' Martin's first ticket was dated June 22; he told theother drivers he had received it, and driver Toth testifiedthat the day following June 22 he told Kimberlin about thatticket. And Respondent concedes, for the least, that rumorsof that ticket started to circulate quickly. But with suchrumors in the air now for more than a month, why did theCompany wait for so long-from July 28 to August 18-before deciding to "investigate" the possibility of too manytickets?The defense-generalized throughout the Company'sbrief as a blanket indictment of Martin for being a congen-ital speedster-becomes more and more blurred, and there-fore unconvincing, as it goes along. Throughout the storyruns the refrain that the insurance company made it im-I Unmistakable indicia of the very poor credibility of all Respondent'switnesses keep surfacing throughout the record. The dispatcher-supervisor.Kimberlin, asked if he had seen the July 26 ticket when Martin got it. an-swered, "He didn't show me the ticket per se." He then shifted hack andforth as he talked. And to prove the broader assertion that it had in the pastdischarged other dnvers for receiving two speeding tickets. Respondentplaced into evidence a document from its records concerning a man namedBarlow who had in fact been given two speeding tickets. But the documentalso shows, in the handwriting of some management representative, that theman was "fired for accident!"perative to get rid of this driver because of a policy againstinsuring chronic offenders. In fact, the first witness in de-fense was an insurance agent who sells truck insurance toRespondent. He spoke at length about how. "normally."the insurance companies do not like to cover drivers whoget more than two speeding tickets in 1 year: how they"normally" get information once a year from the insuredtrucking company (this would be Burns) about individualdrivers (later the witness changed this to the insurance com-pany "normally" receiving this data directly from theState); how he. the insurance agent, receives such informa-tion only when the insured company is itself aware of a"problem": and how "most" companies do not like to covera driver who has over six points in a year. The weakness inall this is that there is absolutely no evidence. or claim. thatRespondent received a single word of complaint aboutMartin, from either its insuring agency or from its insur-ance company. When Larry Burns told Martin on August18, "We got this written report from the Department ofMotor Vehicles that we would have to take disciplinaryaction," he was lying outright. It was even stipulated that achauffeur's license is not subject to suspension until hebuilds up 12 points for speeding violations. No one claimsMartin to have been in that class.I think it was because Respondent was faced with thispicture of reality that Larry Burns altered the dischargemeeting into a voluntary resignation by the driver. It was aconvenient explanation of the fact that the Company neverrecalled him to work. "Disciplined." "suspended," "senthome"-the words used do not matter: when a man is sentaway for good, he is discharged, no matter how the messageis conveyed. If the manager had really said no more thanthat the Company was going to look into Martin's speedingrecord, there would have been no reason for the man totake offense. If he said he would go straight to the Board, itwas because he had reason to believe his two tickets werecommon knowledge and to realize that the timing of theinterview had to be tied to his union activity. After all, only3 days earlier the Company's top boss had told him theEmployer was going to resort to every possible means to riditself of the Union. Actually, there is no real question aboutwhere the credibility resolution must go, for even as to thistalk in the end the company witness faltered. Asked if itwas he who told the man to stop working, Larry Burnsanswered, "Indirectly, yes." I find it a fact Larry Burns toldMartin that day that he was "suspended."But there is more reason to credit Martin as to the dis-charge conversation and to discredit the now asserted justi-fication for the discharge. However it be phrased-despitethe deliberate equivocation by its witnesses--it was a mat-ter of the driver driving too fast on the highway. The truthis that mangement always knew Martin was a fast driver.But more important--again on the basis of unquestionablereality it did not think this was a fault; that is, it found noreason to criticize Martin until the moment he made clearhe was going to flaunt Burns' desire that he quit the unionmovement. Of the 14 or 15 drivers in the group, Martinmade more deliveries than anyone else, as the record showswithout question. The others made 2 delivery trips a day,while Martin averaged 23 to 24 deliveries a week; each triptook 5 or 5-1/2 hours, and he worked between 14 and 18hours a day. He was paid by the trip and therefore liked the373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrangement. But the Company, too, gained financiallyfrom this sort of grit in the employee. And this is why histestimony stands uncontradicted that "[t]hey were alwaysencouraging you to get down there and get back as fast aspossible."Throughout his 8 months of employment, no one evervoiced a criticism of Martin for speeding, nor indeed aboutany other fault. At the hearing Respondent produced awritten document bearing the date July 26. It is a list ofcautions addressed to all drivers, including a warning thatas to anyone who should receive two speeding tickets, theCompany was "required to take action." Fred Burns, Sr.,said at the hearing that he had this notice placed in thepaycheck envelopes of all the drivers at the time, July 26.Shown the paper, two drivers testified that they had neverseen it before, and three others testified that they had neverseen it until sometime in September, long after Martin hadbeen discharged. I credit them against Burns.I find that Respondent discharged Martin to put a stop tohis union activities and thereby violated Section 8(a)(3) ofthe Act.THE REMEDYRespondent must be ordered to reinstate Martin to hisold position and to make him whole in keeping with estab-lished Board law for any loss of earnings he suffered inconsequence of the illegal discharge. It must also be orderedto cease and desist from in any other manner violating thestatute.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set out in section III, above,occurring in connection with the operations described insection I, above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWI. By discharging William Martin, Respondent has en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(aX3) of the Act.2. By the foregoing conduct, by interrogating employeesconcerning the union activities, by inviting individual griev-ances by the employees to discourage the union activities,by telling employees it would resort to extreme measures tofrustrate their attempt to bargain collectively, by promisingto satisfy individual complaints of employees to curtail theirunion activities, by threatening to discontinue its business,and by soliciting employees to sign letters of resignationfrom the Union, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(l).3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Burns Motor Freight, Inc., Rupert,West Virginia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging membership in Chauffeurs, Teamstersand Helpers Local Union No. 175, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor or-ganization of its employees, by discharging employees orotherwise discriminating against them in their employmentconditions because of their membership in or activities onbehalf of the above-named or any other labor organization.(b) Interrogating employees concerning their union ac-tivities, inviting individual grievances by the employees todiscourage their union activities, telling employees it wouldresort to extreme measures to frustrate their attempt to bar-gain collectively, promising to satisfy individual complaintsof employees to curtail their union activities, threatening todiscontinue its business, or soliciting employees to sign let-ters of resignation from their Union.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to William Martin immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay or any benefits he may have suf-fered by reason of Respondent's discrimination against him,with interest thereon to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).3(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or appropriate to analyze the amount of backpay due.(c) Post at its plant in Rupert, West Virginia, copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director for Re-gion 9, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it for a period of 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered with any othermaterial.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."374